ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                    In re Commitment of Trulock, 2012 IL App (3d) 110550




Appellate Court            In re COMMITMENT OF JEREMY TRULOCK (The People of the State
Caption                    of Illinois, Petitioner-Appellee, v. Jeremy Trulock, Respondent-
                           Appellant).



District & No.             Third District
                           Docket No. 3-11-0550


Filed                      June 6, 2012


Held                       The trial court’s finding that respondent was a sexually violent person
(Note: This syllabus       and his commitment to a secure facility for institutional care were upheld
constitutes no part of     on appeal, notwithstanding defendant’s contentions that the trial court
the opinion of the court   erred in denying his motion to dismiss the commitment petition on the
but has been prepared      ground that a probable cause hearing was not held within 72 hours, in
by the Reporter of         denying his motion to strike two potential jurors for cause, in finding that
Decisions for the          he was a sexually violent person, and in committing him to institutional
convenience of the         care, since the delays were either attributable to, or acquiesced in by,
reader.)
                           respondent, it would be unfair to allow respondent to complain about an
                           error he induced or accepted, respondent failed to establish he was
                           prejudiced by the denial of his motion to strike two potential jurors,
                           respondent’s arguments did not undermine the finding that he was
                           sexually violent, and respondent’s placement in a secure facility was not
                           an abuse of discretion.


Decision Under             Appeal from the Circuit Court of Knox County, No. 10-MR-81; the Hon.
Review                     Scott Shipplett, Judge, presiding.
Judgment                      Affirmed.


Counsel on                    Jamie L. Mitchell, of Statham Long & Mitchell, LLC, of Galesburg, for
Appeal                        appellant.

                              Lisa Madigan, Attorney General, of Chicago (David A. Simpson,
                              Assistant Attorney General, of counsel), for the People.


Panel                         JUSTICE CARTER delivered the judgment of the court, with opinion.
                              Justice Lytton concurred in the judgment and opinion.
                              Presiding Justice Schmidt specially concurred, with opinion.




                                                  OPINION

¶1          After a jury trial, respondent, Jeremy Trulock, was found to be a sexually violent person
        (SVP) under the Sexually Violent Persons Commitment Act (Act or SVP Act) (725 ILCS
        207/1 to 99 (West 2008)) and was committed for institutional care in a secure facility.
        Respondent appeals, arguing that the trial court erred in: (1) denying his motion to dismiss
        the commitment petition for the State’s failure to hold a probable cause hearing within the
        time period required by the Act; (2) denying his motion to strike two potential jurors for
        cause; (3) upholding the jury’s finding that he was a SVP; and (4) committing him to
        institutional care. We affirm the trial court’s judgment.

¶2                                             FACTS
¶3          On June 3, 2010, while respondent was serving a prison sentence, the State filed a
        petition under the Act to have respondent committed to institutional care as a SVP. In the
        petition, the State requested that a probable cause hearing be held within 72 hours, as
        required by the Act. On the following day, June 4, the parties appeared in court on the
        petition, and the State announced that it was ready to proceed on a probable cause hearing.1
        Respondent’s attorney, however, requested a continuance so that he could have additional
        time to prepare for the hearing. The trial court granted that request and continued the case
        until June 8.
¶4          On June 7, respondent’s attorney filed a motion to substitute judge as a matter of right.
        The parties appeared in court on June 8 for the scheduled probable cause hearing and the


               1
                   Unless otherwise noted, all of the dates listed in this section of the facts are from 2010.

                                                      -2-
     matter was continued for reassignment based upon respondent’s motion to substitute. On
     August 17, prior to reassignment, respondent’s attorney filed a motion to dismiss the petition,
     alleging that respondent was denied due process because the State failed to hold a probable
     cause hearing within the time period required by the Act. Two days later, an order was
     entered by the trial court reassigning the case to another judge, as requested in respondent’s
     motion to substitute.
¶5        On September 1, a hearing was held on the motion to dismiss before the newly assigned
     trial judge. After listening to the arguments of the attorneys, the trial court denied
     respondent’s motion to dismiss the SVP petition. That same day, a probable cause hearing
     was held, and the trial court found that probable cause existed to believe that respondent was
     a SVP.
¶6        A jury trial was held on the SVP petition in May of 2011. The jury selection process
     involving three of the potential jurors, J.J., G.H., and L.S., is of relevance to this appeal.
     During initial questioning by the trial court, all three potential jurors indicated that: (1) they
     would not use sympathy, bias, or prejudice in making their decision; (2) they would wait
     until they heard all of the evidence, arguments, and instructions before making up their
     minds; (3) they would follow the law, even if they personally disagreed with it; (4) they
     understood that respondent was presumed not to be a SVP; (5) they understood that the State
     had the burden of proof beyond a reasonable doubt; (6) they understood that respondent did
     not have to present any evidence; (7) they understood that respondent did not have to testify
     and that respondent’s failure to testify could not be held against him; and (8) there was no
     reason why they could not be fair and impartial.
¶7        One of the initial panels of prospective jurors included prospective juror J.J. When J.J.
     was question by respondent’s attorney regarding the circumstances of respondent’s prior sex
     offenses, the following discussion took place:
              “[RESPONDENT’S ATTORNEY]: [I]s there anybody here that if they heard
          evidence that somebody had been convicted of sex with minor females on more than one
          occasion that they would feel like, well, that[’s] all I–that would already make my mind
          up for me, I wouldn’t have to hear anything else? If you feel that way, raise your hand.
              PROSPECTIVE JUROR [J.J.]: I might have a little trouble. You said five year old.
              [RESPONDENT’S ATTORNEY]: Okay. [J.J.]; is that right?
              PROSPECTIVE JUROR [J.J.]: Yes.
              [RESPONDENT’S ATTORNEY]: Just let me go into that a little bit further, [J.J.]
              PROSPECTIVE JUROR [J.J.]: I wouldn’t. I don’t think I would if you were talking
          about teens but–
              [RESPONDENT’S ATTORNEY]: Teens. Is there–is there a cutoff point there? If
          they were under ten or above ten or–and I appreciate your honesty.
              PROSPECTIVE JUROR [J.J.]: I don’t know. I just–when I heard the word ‘five’,
          that might bother me.
              [RESPONDENT’S ATTORNEY]: Okay. Would it–and the Judge asked you earlier,
          he said is there anybody here that has any prejudices or biases or–and that may be a

                                                -3-
           prejudice where you’re saying, okay, if I hear about sex and a five-year-old girl, I’ve
           already made my mind up. Is that the way you would feel? Is that what you’re saying?
               PROSPECTIVE JUROR [J.J.]: I think it possibly could be, yes.”
¶8         After questioning some of the other potential jurors questions, respondent’s attorney
       asked J.J. some additional questions:
               “[RESPONDENT’S ATTORNEY]: Okay. And, [J.J.], I’m going to follow-up with
           that question. Was there a cutoff point there? I mean, you said–
               PROSPECTIVE JUROR [J.J.]: I don’t know. I just know when I hear things that
           have happened to little, little children–
               [RESPONDENT’S ATTORNEY]: Uh-huh.
               PROSPECTIVE JUROR [J.J.]: –I have a hard time with it.
               [RESPONDENT’S ATTORNEY]: Okay. And is there any age that you feel like a–
               PROSPECTIVE JUROR [J.J.]: I can’t say that there is, but I don’t feel that way
           about–when we talk about, I don’t know, ten, maybe in the class it wouldn’t bother me.
               [RESPONDENT’S ATTORNEY]: Yeah.
               PROSPECTIVE JUROR [J.J.]: I think I could handle it pretty much. I’m just not
           positive about if a little bitty one was involved.”
¶9         When the panel of prospective jurors was submitted to the attorneys, respondent’s
       attorney moved to strike J.J. for cause. The trial court denied that request, finding that J.J.’s
       answers suggested that J.J. “could hear the evidence and be fair and impartial.” Respondent’s
       attorney used one of his peremptory challenges to strike J.J. from the panel.
¶ 10       A later panel of prospective jurors included prospective juror G.H. When G.H. was
       questioned by respondent’s attorney in relation to respondent’s prior sex offenses, the
       following conversation ensued:
               “[RESPONDENT’S ATTORNEY]: Do you have any problem with–you hear
           testimony that somebody’s–[respondent’s] been convicted [of] three prior incidents
           involving underage girls. Would that cause you to–
               PROSPECTIVE JUROR [G.H.]: He’s been convicted of three others?
               [RESPONDENT’S ATTORNEY]: If you heard that in the testimony that he’d
           already been convicted.
               PROSPECTIVE JUROR [G.H.]: Yeah, it would make me kind of lean towards this
           one too, yes.
               [RESPONDENT’S ATTORNEY]: Okay. Now, you said ‘lean towards’. But let me
           back up a minute. You said ‘this one too’. You understand he’s not charged with another
           crime; right?
               PROSPECTIVE JUROR [G.H.]: Right.
               [RESPONDENT’S ATTORNEY]: You understand that the testimony of the doctors
           will be something that you have to decide in regards to that. But my question to you then
           would be if you knew before we even get started that he’s been convicted of three
           offenses involving young ladies under 16, does that put you in a situation where you’re

                                                 -4-
           saying I can’t be fair?
                PROSPECTIVE JUROR [G.H.]: If he’s done it three times before, what’s saying he
           wouldn’t do it again?
                [RESPONDENT’S ATTORNEY]: Okay. And you would feel that way without even
           hearing from the doctors before we get started?
                PROSPECTIVE JUROR [G.H.]: I suppose if I was here, I’d listen to that, yes.
                [RESPONDENT’S ATTORNEY]: Okay. What I’m hearing, what I’m hearing,
           [G.H.], is that you’re saying you would listen to it but has that alone–
                PROSPECTIVE JUROR [G.H.]: I would be as fair as I possibly could be, yes.
                [RESPONDENT’S ATTORNEY]: Okay. But those convictions would have a pretty
           big impact?
                PROSPECTIVE JUROR [G.H.]: (Indicating.)”
¶ 11       When the panel of prospective jurors was submitted to the attorneys for approval,
       respondent’s attorney moved to strike G.H. for cause. The trial court denied that request.
       Respondent’s attorney used one of his peremptory challenges to strike G.H. from the panel.
¶ 12       Another panel of prospective jurors included prospective juror L.S. During questioning,
       L.S. indicated that she had certain relatives and acquaintances in law enforcement but that
       those relationships would not cause her to be unfair. L.S. also indicated that she had a general
       knowledge of the SVP law because, as a health care worker, she was a mandatory reporter
       of child abuse. L.S. indicated, however, that none of that would cause her to be unfair. L.S.
       served on a jury the previous week and stated that her jury service taught her that her
       judgment could be persuaded to change over the course of deliberations. When the panel of
       prospective jurors was submitted to the attorneys for approval, respondent’s attorney did not
       move to strike L.S. for cause. Respondent’s attorney had used up all of his peremptory
       challenges by that point and did not ask for additional challenges or object in any way to L.S.
       As a result, L.S. was seated on respondent’s jury.
¶ 13       During the evidence phase of the trial, the State presented the testimony and the written
       reports of two expert witnesses: Dr. John Arroyo and Dr. Raymond Wood. Dr. Arroyo, a
       licensed psychologist, testified that he worked for Wexford Health Services, which had a
       contract with the Department of Corrections (DOC), to provide evaluations. As part of his
       job, Arroyo evaluated incarcerated individuals, who were approaching their release date, to
       determine if they were SVPs under the SVP Act. Arroyo described his background and
       experience to the jury and was qualified by the trial court as an expert in clinical psychology.
       Arroyo had completed about 67 SVP evaluations in his career and had found about 27 people
       to be SVPs. Arroyo testified that he reviewed respondent’s records, including his DOC
       master file, police reports, court records, probation and parole reports, criminal history,
       mental health records, and treatment records.
¶ 14       On the witness stand, Arroyo discussed respondent’s criminal history at length. Arroyo
       noted that respondent was born in 1978 and had been convicted of three sex offenses during
       his lifetime: criminal sexual abuse in 1995, when he was 17; aggravated criminal sexual
       abuse in 2000, when he was 21; and a second aggravated criminal sexual abuse in 2005,


                                                 -5-
       when he was 27. In the 1995 case, respondent was accused of forced sexual intercourse with
       a 16-year-old special-needs girl. In the 2000 case, respondent was accused of having sexual
       intercourse with a 13-year-old special-needs girl. Respondent admitted that he had done so,
       but stated that he thought the girl was older. There was no indication of force in that case.
       In the 2005 case, respondent was accused of fondling a five-year-old girl’s vagina for sexual
       arousal. Respondent denied committing that offense. Respondent also had convictions in a
       2007 case and in a 2009 case for failure to register as a sex offender and had other non-sex-
       related convictions and one other possible sex-related conviction.
¶ 15        In addition to respondent’s criminal history, Arroyo also discussed respondent’s
       treatment history regarding both substance-abuse treatment and sex-offender treatment. The
       reports indicated that respondent had a substance-abuse problem as to both alcohol and
       drugs. Respondent had previously attended substance-abuse treatment on more than one
       occasion but had never successfully completed treatment. With regard to sex-offender
       treatment, respondent had attempted treatment several times between 1995 and 2009 but had
       never successfully completed it. Respondent’s treatment was terminated for such things as
       failure to comply and failure to attend, because of his substance-abuse problems or run-ins
       with police, or due to his own voluntary termination of treatment because his parole or
       probation had ended. According to Arroyo, respondent had attended treatment through
       approximately six different treatment providers over the past several years.
¶ 16        In May of 2010, as part of the evaluation process, Arroyo attempted to meet with
       respondent. After Arroyo explained the process to respondent, respondent declined to
       participate in an in-person interview with Arroyo based upon the advice of his attorney.
       Arroyo testified, however, that he was able to complete an evaluation without an in-person
       interview because he had detailed records regarding respondent.
¶ 17        Based upon his evaluation, Arroyo diagnosed respondent as having the following mental
       conditions: (1) paraphilia not otherwise specified (NOS), nonconsent; and (2) personality
       disorder NOS with antisocial and narcissistic features. Arroyo explained those diagnoses to
       the jury and also explained the factors that led him to reach those diagnoses. Arroyo testified
       that paraphilia NOS, sexually attracted to nonconsenting persons, was a congenital or
       acquired condition affecting the emotional or volitional capacity that predisposed a person
       to engage in acts of sexual violence. Arroyo stated further that the personality disorder, on
       its own, would not predispose a person to engage in acts of sexual violence, but that the two
       disorders combined (paraphilia and personality disorder) would make a person’s condition
       worse than each disorder individually.
¶ 18        Arroyo used two actuarial tests (actuarials) to assist him in determining whether
       respondent was likely to reoffend, the Static-99R and the Minnesota Sex Offender Screening
       Tool-Revised (MnSOST-R). Arroyo explained those actuarials to the jury, told the jury how
       they were used, and informed the jury as to why he used those particular actuarials, rather
       than other actuarials that were available. On each of the actuarials, respondent scored in a
       range that placed him at a high risk to reoffend. In addition to the actuarials, Arroyo also
       considered dynamic risk factors (factors which can change over time) and protective risk
       factors. Arroyo explained that those factors were not taken into account in the actuarials and
       could tend either to increase or decrease a person’s risk level. Arroyo explained those factors

                                                -6-
       to the jury and told the jury how he weighed those factors in respondent’s case. Based on his
       evaluation of respondent, Arroyo opined that respondent was substantially probable to
       engage in future acts of sexual violence.2 Arroyo opined further that respondent met the
       criteria for being a SVP as defined in the SVP Act. Arroyo’s findings were memorialized in
       a written report, which was admitted into evidence as an exhibit at trial.
¶ 19        Dr. Raymond Wood testified as the second expert for the State. Wood stated that he was
       a clinical psychologist who, under a contract with the Department of Human Services,
       evaluated persons for SVP commitment. Wood testified about his background and
       experience and was qualified by the trial court as an expert in psychology. Wood had
       completed approximately 370 SVP evaluations in his career. Wood conducted his evaluation
       in this case after the SVP petition was filed. In conducting his evaluation, Wood reviewed
       respondent’s records (DOC master file, police records, court records, treatment records, etc.)
       and conducted a clinical interview of respondent.
¶ 20        The interview took place in September and October 2010. Wood discussed with
       respondent the prior offenses, the prior treatment, and other pertinent matters. Respondent
       answered all of Wood’s questions, but his answers were vague at times and seemed to be
       guarded. Wood also conducted certain psychological tests on respondent.
¶ 21        Wood diagnosed respondent as having the following mental conditions: paraphilia NOS,
       with mixed features; alcohol and cocaine dependence, in a controlled environment; cannabis
       dependence; and antisocial personality disorder. Wood explained to the jury what factors led
       him to reach those diagnoses. Wood stated that all of the conditions, except possibly
       cannabis dependence, were congenital or acquired conditions affecting the emotional or
       volitional capacity that would predispose a person to engage in acts of sexual violence.
¶ 22        Wood used two actuarials, the Static-99 and the MnSOST-R, to evaluate respondent’s
       risk of reoffending. Based on the actuarials and the other information he considered, Wood
       stated that respondent was a high risk to reoffend on the Static-99 (the highest category) and
       also in the highest category to reoffend on the MnSOST-R, listed as “refer,” meaning that
       there was a presumption that the person would be referred for commitment. Wood explained
       to the jury why he used those particular actuarials as compared to others that were available.
       In making his assessment, Wood used the actuarials to establish a baseline and then
       considered other factors that were not part of the actuarials that were known to be associated
       with reoffending. Based on his evaluation, Wood opined that there was a substantial
       probability that respondent would engage in future acts of sexual violence. Wood opined
       further that respondent was a SVP as defined in the SVP Act. Wood prepared a written
       examination report, which was admitted into evidence as an exhibit at the trial.
¶ 23        Defendant did not testify on his own behalf but did present the written report and
       testimony of one expert witness: Dr. Kirk Witherspoon. Witherspoon testified that he was
       a clinical psychologist in private practice and was licensed in both Illinois and Iowa.
       Witherspoon described his background and experience for the jury and stated that over the


               2
               All of the opinions given by the experts in this case were given to a reasonable degree of
       psychological certainty.

                                                  -7-
       last 13 years, he had completed hundreds of SVP evaluations all over the state. Witherspoon
       was qualified by the trial court as an expert witness in clinical psychology.
¶ 24        Before he met with respondent, Witherspoon looked at the discovery in the case, which
       included respondent’s criminal history, mental health records, and medical information. After
       reviewing the records to get a general picture, Witherspoon interviewed respondent to
       determine his current mental status and performed extensive testing. According to
       Witherspoon, respondent’s reading comprehension was at about a fifth-grade level or a little
       better. Witherspoon found that respondent had attention deficit problems and mild learning
       problems. Witherspoon told the jury that attentional problems were important because they
       had symptoms or behaviors that could overlap with antisocial kinds of behaviors, such as
       trouble keeping a job or staying on task. Witherspoon commented that certain antisocial
       behaviors were also the primary symptoms of adult attention deficit hyperactivity disorder
       (ADHD), which was typically treatable with medication.
¶ 25        Witherspoon recounted respondent’s history of sexual offenses and sexually related
       offenses. Witherspoon noted that in the three sex offenses, all three victims claimed that
       respondent used force, but respondent claimed that he did not use force. In the most recent
       offense, with the five-year-old girl, respondent denied that the offense happened, and the
       girl’s mother suggested that the incident could not have happened.
¶ 26        Witherspoon saw signs that respondent was suffering from anxiety and depression.
       Witherspoon gave respondent the Millon Clinical Multiaxial Inventory-III test (MCMI-III)
       to aid him in determining a mental diagnosis and to help him rule out competing problems.
       The test showed that respondent had moderate antisocial tendencies and also substance abuse
       difficulties. Another test that Witherspoon gave respondent indicated that the antisocial
       tendencies were secondary to the substance abuse problems. In Witherspoon’s opinion,
       respondent’s chronic alcohol and substance abuse was the cause of most of respondent’s
       other problems.
¶ 27        One of the main tests that Witherspoon gave respondent for sexual psychopathology was
       the Multidimensional Inventory of Development, Sex, and Aggression test (MIDSA). Based
       on the results of the MIDSA test, Witherspoon found that respondent did not have sexual
       psychopathology, deviant sexual tendencies, or deviant sexual interests, at this point.
¶ 28        Witherspoon diagnosed respondent as having the following mental disorders:
       polysubstance dependence, ADHD, a reading disorder, and a moderate antisocial personality
       disorder (APD). In Witherspoon’s opinion, none of those diagnoses would constitute a
       congenital or acquired condition that would predispose a person to reoffend.
¶ 29        Witherspoon testified that a SVP evaluation was too complicated to do without meeting
       personally with the subject and stated that to fail to do so was not ethically recommended.
       According to Witherspoon, APD, by itself, was not a mental health disorder that would
       predispose a person to commit future sex offenses. Rather, APD was an intensifier for certain
       kinds of sexual offending, if a person had a sexual disorder.
¶ 30        To determine respondent’s risk level, Witherspoon used the following tests or actuarials:
       the Static-2002R, the Sexual Violence Risk-20 (SVR-20), and the Structured Risk
       Assessment (SRA). Witherspoon explained to the jury why he used those particular tests as

                                                -8-
       compared to other tests or actuarials that were available. Based upon the tests he performed
       and his evaluation, Witherspoon opined that respondent’s risk to reoffend was moderate or
       slightly below moderate and explained to the jury how he reached that conclusion.
       Witherspoon opined further that respondent’s risk of reoffending, in an absolute sense, was
       quite low percentage-wise. Witherspoon did not diagnose respondent as having paraphilia
       and stated that respondent did not meet the diagnostic criteria for that mental disorder.
       Witherspoon did not opine as to whether respondent was a SVP as defined in the SVP Act
       and stated that such an opinion was a legal conclusion, which was not a proper opinion to be
       drawn by someone in his profession.
¶ 31       At the conclusion of the trial, the jury rendered a verdict, finding that respondent was a
       SVP. Respondent filed a motion for new trial, raising numerous issues. One of the issues
       raised in the motion was that the trial court erred in denying respondent’s request to strike
       prospective jurors J.J. and G.H. for cause. After a hearing, the trial court denied the motion
       for new trial. In so doing, as to the jury selection issue, the trial court stated:
                “Regarding the preempts, I think all the jurors who came in after hearing what the
           case was about, they all had a gut feeling as to how they felt about it, and I would–I
           would say it was probably running 95 percent against [respondent], you know. I think
           there was only one guy who came in and he thought the whole law was un-American and
           it should be thrown out on its ear, but–but notwithstanding that gut reaction after hearing
           what the case was about, every juror was given an opportunity to be rehabilitated; to ask
           whether or not–notwithstanding their emotional first reaction–if they intellectually could
           set that aside; review the evidence; give the [r]espondent the benefit of the presumption
           that he was not a sexually violent person and to require the State to meet its burden. And
           they all, I believe, were successfully rehabilitated. And if they weren’t, I bumped them.
           If they did, I left it to you to decide that, notwithstanding that, if your gut reaction to them
           was sufficient to give a peremptory challenge. And I don’t think there was anything
           manifestly unfair or abusive in those rulings.
                I don’t think there is such a thing as a perfect trial, but there are fair trials and unfair
           trials. I think this was a fair trial, and I’m going to deny the motion for a new trial.”
¶ 32       In July 2011, a dispositional hearing was held in this case. The State presented a
       supplemental report from Dr. Wood regarding treatment options for respondent. The trial
       court also considered Dr. Witherspoon’s earlier written report and all of the evidence
       presented at the trial. Respondent testified on his own behalf. At the conclusion of the
       hearing, the trial court found that the appropriate placement for respondent was institutional
       care in a secure facility. In reaching that conclusion, the trial court stated:
                “I have to respect the jury’s verdict on that and consider that that is the fact, that you
           are a sexually violent person and you are likely to engage in future acts of sexual
           violence. It’s what the jury found.
                With that now being the–the framework of where I’m at, I will tell you that I–I want
           to let you out. I want to give you the most minimally invasive, least restrictive disposition
           that I can consistent with the jury verdict. I want you to have the least restrictive
           alternative. I want you to be on conditional release. But what I want, like a jury


                                                   -9-
          might–their gut reaction has to be subject to intellectual review. And I have to consider
          the facts in the–Dr. Wood’s report that in you prior attempts at what I would call
          conditional release or conditional discharge with outpatient treatment, it was marked by
          an ambivalent attitude, poor attendance, superficial cooperation. The treatment was never
          truly internalized. Nominal participation and poor compliance with court orders. That
          does not sound very well. And your prior performance on conditional discharge,
          probation, and the treatment is dismal, I mean, really. Part of that was your fault and
          maybe part of it wasn’t.
               [The attorney for the State] talked about no completion of treatment, and Dr.
          Witherspoon in his report noted that that kind of cuts both ways. He thought that–he said
          there are some treatment providers who believe you never complete treatment. It’s like
          being an alcoholic. You know, you’re never over it. You’re just in a permanent state of
          rehabilitation, and you’ll never be–you’ll never be cured. And so how you’ve completed
          or if you complete treatment or not isn’t maybe the best marker in my estimation; but
          certainly, there’s a continuum of not having had any treatment and starting to internalize
          the treatment and being not just superficially cooperative, but being fully cooperative that
          I think are markers that we need to see so that we know you’re making adequate process
          [sic] towards the conditional release.
               I think that–you know, and I do want to review the case and I think we’re required
          to review the case every year.
                                               ***
               So in–in six months we’re going to review the case; but until I have those markers
          and some assurances from your–your treatment provider, I believe that the appropriate
          disposition at this point would be placement with the Department of Health and Human
          Services at the treatment and detention facility pending progress towards a conditional
          release into the community.”
¶ 33      Respondent appealed, raising numerous issues.

¶ 34                                           ANALYSIS
¶ 35        As his first point of contention on appeal, respondent argues that the trial court erred in
       denying his motion to dismiss the SVP petition for the State’s failure to hold a probable
       cause hearing within the time period required by section 30(b) of the Act. Respondent
       acknowledges that the Act does not specify a remedy for such a failure but argues that the
       time requirement is similar to the time requirement for a preliminary hearing under the Code
       of Criminal Procedure of 1963 (Code) (725 ILCS 5/109-3.1(b) (West 2008)), and that the
       appropriate remedy for a violation of the time requirement under the Act is a dismissal, just
       as it is for a violation of the time requirement under the Code (see 725 ILCS 5/114-1(a)(11)
       (West 2008)). The State asserts that the motion to dismiss was properly denied because: (1)
       nothing in the Act or the Illinois Constitution requires a dismissal under these circumstances;
       (2) reading an automatic dismissal into the Act would require the release of SVPs for reasons
       that the legislature could not have intended; and (3) respondent cannot complain that he did
       not receive a prompt probable cause hearing because all of the delay was attributable to him.

                                                -10-
       Thus, the State argues that we should affirm the trial court’s ruling.
¶ 36        Our decision on this issue involves a mixed standard of review. The determination of
       whether to grant or deny a respondent’s motion to dismiss a SVP petition for failure to hold
       a probable cause hearing within the time period required under the Act is a determination that
       rests within the sound discretion of the trial court and will not be reversed on appeal absent
       an abuse of discretion. See People v. Clarke, 231 Ill. App. 3d 504, 508 (1992) (appellate
       court applied an abuse-of-discretion standard of review to trial court’s decision on motion
       to dismiss charge in criminal case for failure to hold a preliminary hearing within the time
       period required under the Code). However, to the extent that we are called upon to interpret
       the Act in ruling upon this issue, that question is one of law, which is subject to a de novo
       standard of review on appeal. See People v. Donoho, 204 Ill. 2d 159, 172 (2003).
¶ 37        In construing the provisions of the Act, we will apply the well-settled rules of statutory
       construction. The fundamental rule of statutory construction is to ascertain and give effect
       to the intent of the legislature. People v. Dabbs, 239 Ill. 2d 277, 287 (2010). The most
       reliable indicator of that intent is the plain and ordinary meaning of the language of the
       statute itself. Dabbs, 239 Ill. 2d at 287. In determining the plain meaning of statutory terms,
       a court should consider the statute in its entirety and keep in mind the subject the statute
       addresses and the apparent intent of the legislature in enacting the statute. Dabbs, 239 Ill. 2d
       at 287; In re Detention of Lieberman, 201 Ill. 2d 300, 308 (2002) (in determining legislative
       intent, a court may consider not only the language of the statute itself, but also the reason and
       necessity for the law, the evils sought to be remedied, and the purpose to be achieved); 5
       ILCS 70/1.01 (West 2008) (in construing a statute, “[a]ll general provisions, terms, phrases
       and expressions shall be liberally construed in order that the true intent and meaning of the
       General Assembly may be fully carried out”). If the statutory language is clear and
       unambiguous, it must be applied as written, without resorting to further aids of statutory
       construction. Dabbs, 239 Ill. 2d at 287. A court may not depart from the plain language of
       the statute and read into it exceptions, limitations, or conditions that are not consistent with
       the express legislative intent. Town & Country Utilities, Inc. v. Illinois Pollution Control
       Board, 225 Ill. 2d 103, 117 (2007). In addition, “[b]ecause all provisions of a statutory
       enactment are viewed as a whole [citations], words and phrases should not be construed in
       isolation, but must be interpreted in light of other relevant provisions of the statute
       [citations].” Lieberman, 201 Ill. 2d at 308. If possible, each word, clause, and sentence must
       be given reasonable meaning and not rendered superfluous. Lieberman, 201 Ill. 2d at 308.
       It is presumed that the legislature did not intend absurdity, inconvenience, or injustice.
       Lieberman, 201 Ill. 2d at 309.
¶ 38        Section 30(b) of the SVP Act provides:
            “Whenever a petition is filed under Section 15 of this Act, the court shall hold a hearing
            to determine whether there is probable cause to believe that the person named in the
            petition is a sexually violent person. If the person named in the petition is in custody, the
            court shall hold the probable cause hearing within 72 hours after the petition is filed,
            excluding Saturdays, Sundays and legal holidays. The court may grant a continuance of
            the probable cause hearing for no more than 7 additional days upon the motion of the
            respondent, for good cause. If the person named in the petition has been released, is on

                                                 -11-
            parole, is on mandatory supervised release, or otherwise is not in custody, the court shall
            hold the probable cause hearing within a reasonable time after the filing of the petition.
            At the probable cause hearing, the court shall admit and consider all relevant hearsay
            evidence.” 725 ILCS 207/30(b) (West 2008).
       The Act does not specify a remedy for a failure to hold a probable cause hearing within the
       time period required by section 30(b). The question before this court, therefore, is whether
       a violation of the time requirement in section 30(b) for a probable cause hearing on a SVP
       petition requires a dismissal of the SVP petition.
¶ 39        Although there is no Illinois case directly on point on this issue, we find the Wisconsin
       case of In re Commitment of Beyer, 2001 WI App 167, 633 N.W.2d 627, to be persuasive.
       Illinois courts have previously noted that the Wisconsin SVP Act is very similar to the
       Illinois SVP Act and have looked to decisions of the Wisconsin courts for guidance in
       construing the Illinois SVP Act. See, e.g., In re Detention of Hardin, 238 Ill. 2d 33, 46
       (2010); People v. Masterson, 207 Ill. 2d 305, 324-25 (2003); In re Detention of Hayes, 321
       Ill. App. 3d 178, 188 (2001). In Beyer, the Wisconsin Court of Appeals found that the timing
       requirement for probable cause hearings under the Wisconsin SVP Act was directory, rather
       than mandatory, and that the failure to comply with that requirement did not require a
       dismissal of the SVP petition. Beyer, 2001 WI App 167, ¶¶ 8-15, 633 N.W.2d 627. In
       reaching that conclusion, the Beyer court noted that to rule otherwise would undermine the
       Act’s objectives to treat convicted sex offenders who were at high risk to reoffend and to
       protect the public from such offenders. Beyer, 2001 WI App 167, ¶ 10, 633 N.W.2d 627. The
       Beyer court also pointed out that requiring dismissal in such a case could allow a person
       subject to a SVP petition to use the time requirement as a loophole to avoid commitment by
       making a last-minute motion for judicial substitution. See Beyer, 2001 WI App 167, ¶¶ 12-
       13, 633 N.W.2d 627. The Beyer court noted further that it was the individual’s due process
       right to have a hearing within a reasonable time that protected a respondent from having the
       time limit extended indefinitely. Beyer, 2001 WI App 167, ¶ 14, 633 N.W.2d 627.
¶ 40        As a matter of statutory construction, we reach the same conclusion here as the
       Wisconsin court reached in Beyer. See Beyer, 2001 WI App 167, ¶¶ 8-15, 633 N.W.2d 627.
       To require dismissal in the present case would be to read a condition into the Act that the
       legislature did not expressly set forth and would allow for the release of possible SVPs in a
       manner that could not reasonably have been intended by the legislature. See Beyer, 2001 WI
       App 167, ¶¶ 8-11, 633 N.W.2d 627. We conclude, therefore, that the failure to hold a
       probable cause hearing within the time period set forth in section 30(b) does not require the
       automatic dismissal of a SVP petition. See Beyer, 2001 WI App 17, ¶¶ 8-15, 633 N.W.2d
       627. We also conclude that the time period involved in the present case was not unreasonable
       under the circumstances in terms of due process. See Beyer, 2001 WI App 167, ¶ 15, 633
       N.W.2d 627. Thus, we find that the trial court did not commit an abuse of discretion in
       denying respondent’s motion to dismiss the SVP petition in the present case. See Beyer, 2001
       WI App 167, ¶ 15, 633 N.W.2d 627.
¶ 41        In reaching that conclusion, we note that all of the delays in the present case were either
       attributable to, or acquiesced in by, respondent. That reason alone would support upholding
       the trial court’s denial of the motion to dismiss. See In re Detention of Swope, 213 Ill. 2d

                                                -12-
       210, 217 (2004). It would be unfair to allow a party to complain on appeal about an error
       which that party induced the trial court to make or to which that party consented. Swope, 213
       Ill. 2d at 217.
¶ 42        As his second point of contention on appeal, respondent argues that the trial court erred
       in denying his motion to strike prospective jurors J.J. and G.H. for cause. Respondent asserts
       that he was prejudiced by the denial in that he had to use two of his peremptory challenges
       to strike J.J. and G.H. and had no peremptory challenges left to strike a third objectionable
       juror, L.S., who ended up serving on the jury. Based on the alleged error, respondent asks
       that we reverse the trial court’s judgment and remand this case for a new trial. The State
       asserts that respondent’s jury-composition claim is meritless because: (1) it was forfeited
       when respondent failed to object in the trial court to L.S. being seated on the jury; (2) it was
       not against the manifest weight of the evidence for the trial court to conclude that J.J. and
       G.H. could be fair and impartial; and (3) even if the trial court’s ruling was erroneous,
       respondent cannot show that the error was prejudicial to him, since there is no indication that
       L.S. was biased against respondent.
¶ 43        A trial court’s determination of whether a person is competent to sit as a juror will not
       be reversed on appeal unless it is against the manifest weight of the evidence. People v. Cole,
       54 Ill. 2d 401, 414 (1973). A finding is against the manifest weight of the evidence only if
       it is clearly apparent from the record that the trial court should have reached the opposite
       conclusion or if the finding itself is unreasonable, arbitrary, or not based upon the evidence
       presented. Best v. Best, 223 Ill. 2d 342, 350 (2006). Under the manifest-weight standard,
       deference is given to the trial court as finder of fact because the trial court is in a better
       position than the reviewing court to observe the conduct and demeanor of the parties and
       witnesses, or in this case, the potential jurors. See Best, 223 Ill. 2d at 350. “A reviewing court
       will not substitute its judgment for that of the trial court regarding the credibility of
       witnesses, the weight to be given to the evidence, or the inferences to be drawn.” Best, 223
       Ill. 2d at 350-51.
¶ 44        One of the purposes of voir dire is to filter out those potential jurors who are either
       unable or unwilling to be fair and impartial. See People v. Pendleton, 279 Ill. App. 3d 669,
       674 (1996). A person is incompetent to sit as a juror if his state of mind is such that a party
       will not receive a fair and impartial trial with that person as a member of the jury. Cole, 54
       Ill. 2d at 413. The determination of juror competency is not a purely objective determination,
       and the trial court may consider a statement of a potential juror as evidence of that person’s
       state of mind. Cole, 54 Ill. 2d at 414. In making such a determination, the trial court should
       consider the potential juror’s entire voir dire examination and should not single out any
       certain statement. See People v. Peeples, 155 Ill. 2d 422, 462-63 (1993). The burden of
       showing that a person is not competent to sit as a juror falls on the party challenging the
       juror. Cole, 54 Ill. 2d at 413. Mere suspicion of bias or partiality is not sufficient to disqualify
       a potential juror. Cole, 54 Ill. 2d at 415.
¶ 45        Under federal constitutional law, “as long as a defendant receives a fair and impartial
       trial, Federal due process is not denied where a defendant exhausts all of his peremptory
       challenges and used one of them to remove a juror who should have been removed for
       cause.” Pendleton, 279 Ill. App. 3d at 675 (citing Ross v. Oklahoma, 487 U.S. 81, 88 (1988)).

                                                  -13-
       In addition, the well-settled rule in Illinois is that a court’s failure to remove a juror for cause
       is grounds for reversal only if prejudice can be shown; that is, only if the party challenging
       the juror has exercised all of his peremptory challenges and an objectionable juror was
       allowed to sit on the jury. See Spies v. Illinois, 122 Ill. 1, 258 (1887); Pendleton, 279 Ill.
       App. 3d at 675. Although the Illinois Constitution guarantees the right to an impartial jury,
       it does not guarantee the right to choose a jury that is sympathetic to a specific party or to a
       specific legal theory. See Pendleton, 279 Ill. App. 3d at 677.
¶ 46        In the present case, even if we were to assume that the trial court’s denial of respondent’s
       motion to remove J.J. and G.H. for cause was erroneous, we would still have to find that the
       trial court’s ruling in that regard did not constitute reversible error because respondent failed
       to establish that he suffered any prejudice from the trial court’s ruling. See Spies, 122 Ill. at
       258; Pendleton, 279 Ill. App. 3d at 677. Although respondent had to use up his peremptory
       challenges to remove J.J. and G.H. and makes the vague assertion on appeal that doing so
       allowed a third objectionable juror, L.S., to be seated on the jury, the record contains no
       evidence that L.S. was an improper juror or that L.S. should have been excused. Rather, the
       record before us indicates overwhelmingly that L.S. had the ability to be a fair and impartial
       juror. Because respondent cannot show prejudice, his argument on this issue must be
       rejected. See Spies, 122 Ill. at 258; Pendleton, 279 Ill. App. 3d at 677. We need not address
       the other assertions that were made by the State on this issue in support of the trial court’s
       ruling.
¶ 47        As his third point of contention on appeal, respondent argues that the trial court erred in
       denying his motion for new trial based upon the sufficiency of the evidence. Respondent
       asserts first that the State failed to prove beyond a reasonable doubt that he suffered from a
       requisite mental disorder. In making that assertion, respondent points out that his own expert
       witness vehemently disagreed with the opinions given on the mental-disorder element by the
       State’s expert witnesses. Respondent asserts second that the State also failed to prove beyond
       a reasonable doubt that it was substantially probable that he would engage in future acts of
       sexual violence. In making that assertion, respondent contends that the opinions of the
       State’s expert witnesses were flawed on that element in that they were based upon outdated
       actuarial tests regarding respondent’s risk of reoffending. The State disagrees with
       respondents various assertions and contentions and argues that the evidence was sufficient
       to support the jury’s finding that respondent was a SVP.
¶ 48        When faced with a challenge to the sufficiency of the evidence in a SVP proceeding, the
       reviewing court must view the evidence in a light most favorable to the State and determine
       whether any rational trier of fact could have found the required elements proven beyond a
       reasonable doubt. In re Detention of Welsh, 393 Ill. App. 3d 431, 454 (2009); see also People
       v. Collins, 106 Ill. 2d 237, 261 (1985) (sets forth the standard of review for a sufficiency-of-
       the-evidence claim in a criminal case). The reviewing court will not retry a SVP case on
       appeal. In re Tittlebach, 324 Ill. App. 3d 6, 11 (2001). Rather, it is the responsibility of the
       trier of fact to evaluate the credibility of the witnesses, to weigh and resolve conflicts in the
       evidence, and to determine the reasonable inferences to be drawn from the evidence.
       Tittlebach, 324 Ill. App. 3d at 11. A reviewing court will not reverse a determination that a
       person is a SVP unless the evidence is so improbable or unsatisfactory that it leaves a

                                                  -14-
       reasonable doubt as to that matter. See People v. Jackson, 232 Ill. 2d 246, 281 (2009) (sets
       forth the standard that applies to a sufficiency-of-the-evidence claim in a criminal case).
¶ 49       To establish that a person is a SVP, the State must prove the following three elements
       beyond a reasonable doubt: (1) that the person has been convicted of a sexually violent
       offense; (2) that the person has a requisite mental disorder; and (3) that the person is
       dangerous to others because the mental disorder creates a substantial probability that the
       person will engage in future acts of sexual violence. See 725 ILCS 207/5(f), 15(b), 35(d)(1)
       (West 2008); Welsh, 393 Ill. App. 3d at 454. Respondent here challenges only the second and
       third elements: the mental-disorder element and the substantial-probability element. Under
       the Act, a mental disorder is defined as a “a congenital or acquired condition affecting the
       emotional or volitional capacity that predisposes a person to engage in acts of sexual
       violence.” 725 ILCS 207/5(b) (West 2008). In addition, substantial probability has been
       defined by the courts as meaning “much more likely than not.” See, e.g., Hayes, 321 Ill. App.
       3d at 188.
¶ 50       Having reviewed the record in the instant case, we find that the evidence, considered in
       the light most favorable to the State, was sufficient to prove beyond a reasonable doubt both
       the mental-disorder element and the substantial-probability element. See Welsh, 393 Ill. App.
       3d at 454; Collins, 106 Ill. 2d at 281. The State’s two expert witnesses testified that they
       reviewed extensive records regarding respondent; conducted evaluations and assessments on
       respondent, either in person or based upon the extensive records; and opined based upon all
       of that information that respondent had a requisite mental disorder and that the mental
       disorder created a substantial probability that respondent would engage in future acts of
       sexual violence. Although those opinions were contradicted by the opinion of respondent’s
       expert witness, it was for the jury to weigh the credibility of the evidence and to resolve any
       conflicts therein. See Tittlebach, 324 Ill. App. 3d at 11. We will not retry respondent on
       appeal or substitute our judgment for that of the jury on this matter. See Tittlebach, 324 Ill.
       App. 3d at 11. The evidence presented was not so improbable or unsatisfactory as to leave
       a reasonable doubt that respondent was a SVP. See Jackson, 232 Ill. 2d at 281. Respondent’s
       assertions and contentions to the contrary raise only matters that go to the weight to be given
       to particular expert testimony and do not undermine the sufficiency of the evidence. See
       Welsh, 393 Ill. App. 3d at 455; Tittlebach, 324 Ill. App. 3d at 11.
¶ 51       As his final contention on appeal, respondent argues that the trial court erred in
       committing him to institutional care in a secure facility, rather than placing him on
       conditional release. Respondent asserts that in reaching its decision, the trial court failed to
       consider some of the relevant statutory factors and focused instead upon certain improper
       evidence. Respondent asks that we reverse the trial court’s commitment order. The State
       disagrees with respondent’s assertions and argues that the trial court’s commitment order was
       proper and should be affirmed.
¶ 52       Pursuant to section 40 of the Act, when a person is found to be a SVP, he shall be
       committed to the Department of Human Services. See 725 ILCS 207/40(a) (West 2008). The
       commitment order shall specify either institutional care in a secure facility or conditional
       release. 725 ILCS 207/40(b)(2) (West 2008). In determining the appropriate placement for
       a SVP, the court may consider such factors as: (1) the nature and circumstances of the

                                                -15-
       person’s behavior; (2) the person’s mental history and present mental condition; (3) where
       the person will live and work; and (4) what arrangements are available to ensure that the
       person has access to and will participate in necessary treatment. 725 ILCS 207/40(b)(2)
       (West 2008); In re Detention of Erbe, 344 Ill. App. 3d 350, 374 (2003). A trial court’s
       decision to commit a SVP to institutional care in a secure facility is reviewed on appeal for
       an abuse of discretion. Erbe, 344 Ill. App. 3d at 374. An abuse of discretion occurs only
       where the trial court’s decision is arbitrary, fanciful, or unreasonable, or where no reasonable
       person would take the view adopted by the trial court. Erbe, 344 Ill. App. 3d at 374.
¶ 53        In the present case, evidence regarding the appropriate statutory factors was before the
       trial court when it made its decision to commit respondent to institutional care in a secure
       facility. The trial court’s comments at the commitment hearing indicate that the trial court
       considered that evidence and weighed the factors accordingly. Contrary to respondent’s
       assertion on appeal, we do not believe that it was improper for the trial court to consider
       respondent’s prior participation in treatment and respondent’s prior compliance with orders
       and terms of probation. In determining the appropriate placement for respondent, the trial
       court’s ruling was not arbitrary, fanciful, or unreasonable and did not constitute an abuse of
       discretion.
¶ 54        For the foregoing reasons, we affirm the judgment of the circuit court of Knox County.

¶ 55       Affirmed.

¶ 56       PRESIDING JUSTICE SCHMIDT, specially concurring:
¶ 57       I concur in the judgment and also concur in the majority’s opinion with the exception of
       the second issue raised by respondent and relating to his motion to strike two potential jurors
       for cause. Supra ¶¶ 42-46.
¶ 58       I would find the issue forfeited. Respondent had used all of his peremptory challenges.
       At no time did respondent ask for other peremptories or indicate that he would have excused
       juror L.S. The rationale applied by at least two appellate courts makes sense to me and I
       believe it should be applicable here. “In the present case, the defense exhausted its
       peremptory challenges, but it did not indicate to the trial court that it was being forced to
       accept an objectionable juror because of the error in overruling the prior challenge for cause.
       Notifying the trial court of this fact would have served the salutary purpose of giving the
       court a final opportunity to cure the alleged error by exercising its inherent power to grant
       the defense an extra peremptory challenge. Because the defense in the present case did not
       indicate that it was being forced to accept an objectionable juror as a result of the trial court’s
       error, we hold that the error in denying the challenge for cause was waived.” (Internal
       quotation marks omitted.) People v. Green, 199 Ill. App. 3d 927, 930-31 (1990) (quoting
       People v. Washington, 104 Ill. App. 3d 386, 392 (1982)).
¶ 59       “Illinois law is clear that both an objection and a written posttrial motion raising an issue
       are necessary to preserve any error for appellate review.” Wilbourn v. Cavalenes, 398 Ill.
       App. 3d 837, 855 (2010). Respondent made no objection to L.S. during voir dire. He
       admitted, during posttrial arguments, that there “was no issue with cause with L.S.” He did

                                                  -16-
       not request additional peremptories; neither did he voice concern with the trial court after
       using his final peremptory that the process would somehow deny him a fair trial. If
       respondent has preserved this error for review, then anytime a party at trial has a challenge
       for cause denied, all he or she need do is make sure to exhaust all available peremptory
       challenges and then later go to the appellate court, arguing that one juror or another would
       not have been seated but for the trial court’s error in denying the challenge for cause. This
       strikes me as being contrary to both the letter and spirit of the rules for preserving alleged
       errors for appellate review by first alerting the trial court of the alleged error and giving the
       trial court an opportunity to cure any alleged error.
¶ 60        I would find the issue forfeited and, therefore, do not join the majority’s analysis with
       respect to this issue.




                                                 -17-